DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022  has been entered.
 					Response to Arguments
Applicant has amended claims 31,42,and 63-64. Claims 31-64 are currently pending.
Applicants arguments filed 9/21/2022 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cheung et al (US 2018/0314795). 
Claim Rejections - 35 USC § 103
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-64 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanescu et al (US 2003/0013951) in view of Cheung et al (US 2018/0314795)
As to claim 31, Stefanescu et al teaches a device comprising: 
a non-transitory, computer readable memory storing software instructions and at least one medical data instruction; at least one processor coupled with the memory wherein the at least one processor is caused, by execution of the software instructions (paragraph [0024] and figure 8), to perform operations comprising: 
obtaining a digital image of a representation comprising genomic data of a first patient (query image, 812 note that Stefanescu teaches other image types are possible that can include a plot and additional data may be associated with each image, such as imaging details (e.g., pulse sequences such as T1, T2, FLAIR, and PD, or orientations such as axial, sagittal, or coronal), anatomy (e.g., brain, torso, arm, chest, etc.), patient data (e.g., age, height, weight, patient identification, gender, diagnosis, clinical reports, etc.), and any other data (e.g., physician, number of images, date, time) that may relate to the images. The additional data may be provided with each study, as in DICOM headers used for medical images, or may be added (manually or automatically) as supplemental information for each study; paragraph [0063-0064]) ; detecting a region of the plot within the digital image ( 818, ROI);  detecting a plurality of features from the region(feature extraction, 816; note that Stefanescu teaches in paragraph [0075] feature extraction shown in step 816, region of interest determination 818, relative z-position 820, and any other labeling with observed characteristics or other global attributes may be performed on the query image(s); converting the plurality of features into structured data as a function of the plurality of features and according to the at least one medical data instruction (a pre-processed query image and accompanying labels may be compared to a filtered set of pre-processed images from the database of images.  As noted above, the labels for the query image may be used, in part, to filter data from the database of images.  In one embodiment, a matching algorithm may receive from the filtering step 810 any features extracted for images that satisfy filter constraints.  These feature vectors may be compared to one or more corresponding feature vectors from the query image, paragraph [0074-0076]);  
associating a descriptor with one or more of the plurality of features and the 
structured data (the model may be applied to the data derived from the target database 1050, and the 
output of the model may be used to label data from which the derived data was 
obtained, paragraph [0087-0088]);  
	While Stefanescu teaches the limitation above, Stefanescu fails to teach” the representation includes a plot of the genomic data that is not representative of an object and initiating a transaction involving at least the processor based on the descriptor”.  However, Cheung et al teaches  a new tool that is useful for precision medicine software applications, such that both genomic aberrations and their corresponding treatment options and drug responses are summarized for one or more patients. The existing notion of the classical idiogram or circos plot is fairly simple, and non-interactive. However, by creating a new representation that is interactive, we enable users to navigate and view the details of the genomic data at different levels, explore the underlying scientific evidence and have quick access to relevant information in knowledge-bases (paragraph [0005]).Cheung teaches FIGS. 1 and 2 illustrate an embodiment of the invention which provides a system and a method for obtaining and organizing relevant patient-specific genomic information, presenting such information on a visual display that is a circular or linear multilayered interactive plot, usually displayed on a graphical user interface. The method entails obtaining genomic aberration and other omics data from a patient and storing that data on a non-transitory computer readable storage medium. One of the common processses for data generation involves the collection of tissue and blood samples from the patient, performing next-generation sample preparation and DNA/RNA sequencing, read alignment and culling of variants and gene expressions, etc. Optionally, a user could select a cohort of samples based on demographic and phenotypic criteria, defined by the user, from a repository of patient or healthy samples, and extracting their genomic aberration and omics data for comparison with the patient of interest. The genomic aberration and omics data are annotated the using internal/external knowledge bases (FIG. 1), which include information such as mutation impact, population allele frequency, disease association with model of inheritance, drug response, etc. The genomic aberrations and omics data are then filtered based the on user-defined criteria (FIG. 2), such as chromosome regions, genes, variant type/function/impact/population allele frequency, etc.(i.e. genomic data that is not representative of an object ; paragraph [0035],[0063],[0083][0102]; figure 3).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to  have the representation as a CIRCOS plot and initiate user transactions as taught by Cheung in order to improves the process of integrative analysis of a patient's multi-omic data for effective treatment planning.. The technology also provides a unique collaborative environment designed to capture and improve the collective knowledge of the participating community. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 32, Stefanescu et al teaches the device of claim 31, wherein the representation includes a medical Document (As shown in step 812, a query image may be provided.  This may be, for 
example, an axial MR study including digitized images of one or more slice of a study.  Additional data may be associated with each query image, such as imaging details (e.g., pulse sequences such as T1, T2, FLAIR, and PD, or orientations such as axial, sagittal, or coronal), anatomy (e.g., brain, torso, 
arm, chest, etc.), patient data (e.g., age, height, weight, patient identification, gender, diagnosis, etc.), and any other data (e.g., physician, number of images, date, time) that may relate to the images.  The additional data may be provided with each query image, as in DICOM headers used for medical images, or may be added (manually or automatically) as supplemental information for each query image, paragraph [0074]). 
 	As to claim 33, Stefanescu et al teaches the device of claim 31, wherein the descriptor comprises medical information of other patients (These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
 As to claim 34, Stefanescu et al  device of claim 31, wherein the transaction includes a comparison of the first representation and other representations, the first representation 
being associated with the patient, and the other representations being associated with other patients (step 822, matching may be performed between the query image and one or more images from the database of images.  More particularly, a pre-processed query image and accompanying labels may be compared to a filtered set of pre-processed images from the database of images, paragraph [0076] note that the database comprises images of a plurality of patients (i.e. other patient) paragraph [0006])). 
 	As to claim 35, Stefanescu et al  teaches the device of claim 34, wherein the representation is similar to at least one of the other representations ( the use of matching algorithm on the similar images, see paragraph [0074-0075]). 
As to claim 36, Stefanescu et al teaches the device of claim 31, wherein the transaction includes a comparison of the first representation and other representations, the first representation 
and the other representations being associated with the first patient, and the 
other representations being associated with other patients (step 822, matching may be performed between the query image and one or more images from the database of images.  More particularly, a 
pre-processed query image and accompanying labels may be compared to a filtered 
set of pre-processed images from the database of images, paragraph [0076] note that the database comprises images of a plurality of patients (i.e. other patient) paragraph [0006]). 
 As to claim 37, Cheung teaches the device of claim 31, wherein the transaction includes displaying a report (paragraph [0022]). 
As to claim 38, Cheung teaches the device of claim 31, wherein the transaction involves transferring data between the first device and a different device (paragraph[0008]]) 
As to claim 39, Cheung teaches the device of claim 31, wherein the structured data includes genomic medical data (paragraph [009-0011]). 
As to claim 40, Stefanescu et al teaches the device of claim 31, wherein the structured data includes differences between the first patient's healthy tissue and the first patient's diseased 
tissue (In order to determine which subset of the database is relevant to the patient's condition, portions of the query are matched to the elements of the database to find similarities.  For example, an 
undiagnosed magnetic resonance (MR) image of a patient may be compared to MR images in the database that are tagged with diagnoses.  A certain diagnosis of the query image is greatly supported when multiple images from the database with the same diagnosis all show a high degree of similarity to the query image, paragraph [0076], [0098]). 
 	As to claim 41, Stefanescu et al teaches the device of claim 31, wherein the medical data instruction includes at least one of the following: a preferred representation orientation;  
representation metadata; a number of perimeter tracks;  a perimeter track definition;  a number of track segments;  a track segment type definition;  a chord definition;  a chord endpoint definition;  and a descriptor definition (Additional data may be associated with each query image, such as imaging details (e.g., pulse sequences such as T1, T2, FLAIR, and PD, or orientations such as axial, sagittal, or coronal), anatomy (e.g., brain, torso, arm, chest, etc.), patient data (e.g., age, height, weight, patient 
identification, gender, diagnosis, etc.), and any other data (e.g., physician, number of images, date, time) that may relate to the images.  The additional data may be provided with each query image, as in DICOM headers used for medical images, or may be added (manually or automatically) as supplemental 
information for each query image, paragraph [0074]). 
 	As to claim 42, Cheung teaches the device of claim 31, wherein the plot comprises a genome sequence circular plot  (figure 3) 
As to claim 43, Cheung teaches the device of claim 42, wherein the genome sequence circular plot comprises a whole genome sequence circular plot (figure 3).
 	As to claim 44, Cheung teaches the device of claim 42, wherein the structured data represents at least one of the following: a base pair, a codon, an exon, an intron, a gene, a mutation, a single nucleotide polymorphism, a transcription, an insertion, and a deletion (gene exon; paragraph [0009])). 
As to claim 45, Cheung teaches the device of claim 31, wherein the structured data includes one or more of: a set of single values, a set of ranged values, source endpoints, and sink 
endpoints (single values; paragraph [0063]). 
 As to claim 46, Stefanos teaches the device of claim 31, wherein the descriptor comprises a histogram compiled from the structured data (table of content, paragraph [0055]). 
 As to claim 47, Stefanos teaches the device of claim 31, wherein the descriptor is a representation-level invariant descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
 	As to claim 48, Stefanos teaches the device of claim 31, wherein the descriptor is a region-level invariant descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
As to claim 46, Stefanos teaches the device of claim 31, wherein the descriptor is a feature-level 
invariant descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]). 
 	As to claim 50, Stefanos teaches the device of claim 31, wherein the descriptor comprises a hue-based descriptor ((while steps 806 and 808 depict labels of images for regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth; or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled images to automate subsequent labeling of data, paragraph [0072]).
 	As to claim 51, Stefanos teaches the device of claim 31, wherein the descriptor comprises an endpoint relationship descriptor (((while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]).
 	As to claim 52, Stefanos et al teaches the device of claim 31, wherein the descriptor comprises a time-varying descriptor (while steps 806 and 808 depict labels of images for 
regions of interest and relative z-position, any labels may be similarly added to images, or regions of images, to correspond to observed characteristics (e.g., diagnosis, diagnostic significance of a region of interest, unusual characteristics, clinical indications associated with a patient, and so forth) 
or other global attributes of the images.  These labels may be added manually to a database by inspecting images and associated data, and adding any suitable or desired labels.  For example, a qualified physician may examine images and other patient data, and label images or locations therein as indicative of a specific pathology.  Models may also be constructed from manually labeled 
images to automate subsequent labeling of data, paragraph [0072]).
As to claim 53, Stefanescu teaches the device of claim 31, wherein the device further comprises an optical Sensor (normalization uses optical sensor (client device can include an optical sensor, paragraph [0075] and [0028]). 
 As to claim 54, Stefanescu teaches the device of claim 53, wherein the optical sensor comprises a digital camera capable of capturing the digital image of the representation (paragraph [0063], [0075]). 
As to claim 55, Stefanescu teaches the device of claim 53, wherein the at least one processor is further configurable to provide instructions to a user to capture additional digital images of the representation (paragraph [0063], [0075]). 
 	As to claim 56, Cheung teaches the device of claim 31, wherein the transaction comprises a digital Transaction (paragraph [0083]). 
 	As to claim 57, Stefanescu teaches the  device of claim 56, wherein the transaction involves a second device that comprises a networked database server (paragraph [0048]). 
 	As to claim 58, Stefanescu teaches the device of claim 57, wherein the networked database server is configured to store and retrieve at least one of the following types of data as a function of the descriptor: a medical record, a diagnosis, a prognosis, an insurance record, a transaction key, a resistance factor, and a prescription (paragraph [0057] and figure 7). 
As to claim 59, Stefanescu teaches the device of claim 57, wherein the second device comprises a mobile Device (client device, paragraph [0075]). 
 	As to claim 60, Stefanescu teaches the device of claim 59, wherein the mobile device includes at least one of the following: a cell phone, an electronic healthcare card, a smart watch, a 
fitness band, and a vehicle (paragraph [0028], [0081]). 
 	As to claim 61, Cheung  teaches the device of claim 56, wherein the digital transaction comprises at least one of the following: a financial transaction, a database query, a prescription, a purchase, an event logging, a diagnosis transaction, a prognosis, an insurance transaction, a healthcare transaction, a notification, an alert, a cryptographic transaction, a block chain transaction, and a security transaction (diagnosis transaction; paragraph [098-0099]). 
 	As to claim 62, Stefanescu teaches the device of claim 31, wherein the device comprises at least one of the following: a cell phone, a smart phone, a person data assistant, a tablet, a 
phablet, a computer, a medical device, a robot, and a vehicle (client 102, paragraph [0028]).
The limitation of claims 63-64 has been addressed above.
				 
   Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664